Citation Nr: 1201928	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for Meniere's syndrome.  

3.  Entitlement to service connection for left ear hearing loss, to include as secondary to Meniere's syndrome.  

4.  Entitlement to service connection for chronic left ear infections.

5.  Entitlement to service connection for a left ear tumor, to include as secondary to chronic left ear infections.  


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied service connection for a left ear tumor and PTSD and continued to deny claims for service connection for hearing loss and external otitis.  

In May 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.   

In January 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

In March 2011, the Board found that new and material evidence had been submitted sufficient to reopen claims for service connection for left ear hearing loss and chronic left ear infections.  The claims for service connection for PTSD, a left ear tumor, left ear hearing loss, and chronic left ear infections were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the RO continued to deny the claims (as reflected in May and June 2011 supplemental SOCs (SSOCs)), and returned these matters to the Board for further appellate consideration.

In June 2011, the Veteran's representative requested another videoconference hearing before the Board.  VA regulation provides, in pertinent part, that "a hearing on appeal will be granted if an appellant . . . expresses a desire to appear in person."  38 C.F.R. § 20.700(a) (2011) (emphasis added).  By the express language of the regulation, an appellant is entitled to only one hearing on appeal.  The Veteran testified at such a hearing in January 2011.  As the Veteran has not provided a reason for wishing to testify at another hearing, and there is no indication that the hearing provided in January 2011 was inadequate, the Board must decline the request for an additional Board hearing.

The Board observes that, at the time of the March 2011 decision and remand, the Board noted that the issues of entitlement to service connection for tinnitus and Meniere's syndrome, claimed as secondary to chronic left ear infections, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These matters were referred to the AOJ for appropriate action.  

Despite the Board's March 2011 referral, in an October 2010 SSOC, the RO had characterized the claim for service connection for external otitis as, "Service connection for external otitis to now include Meniere's syndrome."  The RO observed that the Veteran reported that he had Meniere's syndrome, and went on to discuss a diagnosis of Meniere's disease.  The RO continued to deny service connection for external otitis and Meniere's syndrome in the May 2011 and June 2011 SSOCs.  While the RO has characterized the claims for service connection for external otitis and Meniere's syndrome as a single issue, in light of the evidence of record, and the Veteran's assertions, the Board has recharacterized these claims as entitlement to service connection for Meniere's syndrome and entitlement to service connection for chronic left ear infections, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The Board is aware that, in the October 2010 SSOC, the RO characterized the claim for service connection for left ear hearing loss as, "Service connection for hearing loss, to include tinnitus."  However, in discussing the claim, the RO only noted that the Veteran's service treatment records were silent for diagnosis of or treatment for tinnitus, which can also cause some hearing loss.  Tinnitus was not addressed in the May 2011 or June 2011 SSOCs.  Accordingly, as the AOJ has not yet specifically addressed the claim for service connection for tinnitus, this matter is referred to the AOJ for appropriate action.  Additionally, during the January 2011 hearing, the undersigned indicated that a claim for service connection for right ear hearing loss was being referred to the RO for initial consideration.  This matter has not yet been addressed.  

The issues of entitlement to service connection for tinnitus and entitlement to service connection for right ear hearing loss have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for Meniere's syndrome and entitlement to service connection for left ear hearing loss, to include as secondary to Meniere's syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  There is credible evidence of record that tends to corroborate the occurrence of the reported stressor of in-service personal assault.  

3.  The record reflects a diagnosis of PTSD that has been associated with in-service personal assault.  

4.  There is no competent and credible evidence that the Veteran has current left ear infections.  

5.  There is no competent and credible evidence that the Veteran has a current left ear tumor.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).  

2.  The criteria for service connection for chronic left ear infections are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The criteria for service connection for a left ear tumor are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

As regards the claims for service connection for chronic left ear infections and a left ear tumor, the provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's request to reopen his claim for service connection for a left ear infection and his claim for service connection for a left ear tumor were received in January 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in March 2006 and August 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and the July 2007 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in August 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, service personnel records, and VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination to assess the current nature and etiology of his claimed chronic left ear infections and left ear tumor in May 2011.

As will be discussed below, the claims for service connection for left ear hearing loss and Meniere's syndrome are being remanded, in part, to obtain outstanding records, including the operative report and any associated treatment records regarding the Veteran's December 1989 tympanomastoidectomy surgery, records of treatment from Dr. B.M.L. (dated since March 2006), and records from the Railroad Retirement Board.  However, there is no indication that any of these records would include evidence of left ear infections and/or a left ear tumor at any time between January 2006 and the present-the very matter on which these claims turn.  Rather, the Veteran himself reported during the May 2011 VA examination that he had not had any further ear infections in the 20 years following removal of his cholesteatoma.  As such, a remand to obtain these records prior to adjudication of these claims would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board has also considered that, in a May 2009 statement, the Veteran's relatives reported that he experienced chronic left ear infections from April 1969 to March 1972, and saw Dr. C.R. six to eight times a year.  The only records from Dr. C.R. currently associated with the claims file consist of a March 1980 statement in which he reported seeing the Veteran for recurrent left ear infections on several occasions since 1969, an April 1980 statement in which the physician noted that he saw the Veteran for otitis externa in August 1972 and January 1980, and a July 1981 statement in which he reported intermittently treating the Veteran for chronic otitis media from 1969.  Any outstanding records from Dr. C.R., dated many years prior to the Veteran's January 2006 claim, would also not demonstrate current left ear infections and/or a left ear tumor.  Moreover, during the May 2009 DRO hearing, the Veteran testified that he did not think Dr. C.R. kept any records.  As such, a remand to obtain these records is also not warranted.  See Soyini, 1 Vet. App. at 546.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating the claims herein decided.



Factual Background and Analysis

PTSD

The Veteran asserts that he has PTSD related to in-service personal assault.  Specifically, he reports that he was deaf in his right ear prior to service, and his drill instructors would whisper things in his right ear and kick him for failure to respond.  He added that they also kicked him in the testicles, banged his head into lockers, stepped on his back, and ground their boots into his ears because he could not hear.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).   

The present case falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Sept. 8, 2009).

Specifically, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may  corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(4).

VA more recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard to establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include a paragraph which, in pertinent part, states that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).   

While the amended regulation applies to all claims seeking service connection for PTSD that were appealed to the Board by July 13, 2010 but not yet decided by the Board as of that date, the Board finds the amended regulation is not for application in this case because the Veteran's reported stressor does not involve fear of hostile military or terrorist activity, as contemplated by the regulation.  Instead, as discussed below, the Veteran claims service connection for PTSD related to in-service personal assault.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for PTSD is warranted.  

Service treatment records are negative for any psychiatric complaints or findings.  

A September 2006 record from the Cincinnati Vet Center reflects that the Veteran described abuse and trauma in boot camp, because the Army did not believe he was deaf in his right ear as a result of mumps in the 3rd or 4th grade.  He described his in-service trauma, including his drill instructors banging his head on lockers, stepping on his back, kicking him in the testicles, and grinding their boots into his ear.  The result of this training experience was marked by severe intrusive thoughts, avoidance, and hyperarousal.  A DSM-IV checklist was included, but did specifically indicate whether the Veteran met each of the criteria for a diagnosis of PTSD.  

In support of his claim for service connection, the Veteran submitted an October 2006 letter from a fellow service member, S.D.  S.D. reported that he was in basic training with the Veteran and they lived in the same barracks.  S.D. reported that the Veteran's drill instructor did not believe he had a hearing problem.  S.D. stated that he saw the drill instructor step on the Veteran's back and grind his boot into his right ear.  He added that he saw the Veteran's head shoved into walls and lockers, and saw him kicked in the testicles and shoved to the ground.  S.D. concluded by stating that the way the Veteran was treated was horrible.  

In a January 2007 letter, a private psychologist, Dr. J.A.H., reported that he had been treating the Veteran since August 2006.  He reported that the Veteran reported extreme anxiety and depression stemming from abuse he suffered while in boot camp, including being punched in the ears, having his head slammed into the wall, being knocked to the ground, having a boot heel ground into his ear, being kicked in the testicles, having his face and ear pushed into the mud, and being beaten up on a regular basis.  The diagnostic impression was PTSD, chronic and severe.  

In October 2007, another fellow service member, D.G., reported that he was also in basic training with the Veteran and lived in the same barracks.  He described seeing other service members kick the Veteran in the testicles, step on his head, and shove his head into the locker and the wall, cutting the Veteran's head around his left eye. 

During the May 2009 hearing, the Veteran described his in-service abuse, including being shoved into lockers and walls.  He indicated that he had a scar on his left forehead from one such incident.  He reported that this cut had been cleaned using a medical kit in the barracks, with a butterfly stitch applied.  He added that he did not know the process to turn in the service members who were abusing him and stated that he was scared, as his abusers had threatened to kill him if he told anybody.  

In a November 2010 letter, a private psychiatrist, Dr. C.K., reported that she had been treating the Veteran for PTSD and depression since December 2009, and stated that there appeared to be a direct connection to his abuse in boot camp in 1968.  

During the January 2011 hearing, the Veteran again described his in-service abuse.  He stated that he did not report the abuse because he feared for his life, and the only medical treatment he received was being bandaged by two fellow service members with the use of a first aid kit.  

The Veteran was afforded a VA PTSD examination in April 2011.  He discussed his traumatic experiences of being abused by drill sergeants during basic training and described having distressing recollections of his trauma most days; distressing dreams two or three times a week; and acting or feeling as if his trauma were recurring.  The Veteran endorsed having intense psychological distress and physiological reactivity in response to cues.  He added that he put daily effort into not thinking about his trauma and tried to avoid activities, places, or people that reminded him of his trauma.  The Axis I diagnoses were PTSD, major depressive disorder, alcohol dependence in full sustained remission, and cannabis abuse.  The VA examiner opined that the Veteran met the full DSM-IV criteria for a diagnosis of PTSD.  She further opined that the Veteran's PTSD was most likely caused by or a result of his in-service trauma of abuse by a drill instructor.  She added that he appeared to have developed major depressive disorder, cannabis abuse, and alcohol dependence secondary to PTSD.  

The April 2011 VA examination reflects a current diagnosis of PTSD.  Additionally, the Veteran has been diagnosed with PTSD by a private psychologist, Dr. J.A.H., and a private psychiatrist, Dr. C.K., as discussed above.  Thus, the first element of the service connection claim, a current diagnosis of PTSD, is satisfied.  

Regarding the second element, a link between current PTSD and an in-service stressor, the April 2011 VA examiner opined that the Veteran's PTSD was most likely caused by or a result of his in-service trauma of abuse by a drill instructor.  Both Dr. C.K. and Dr. J.A.H. also related the Veteran's current PTSD to his claimed in-service abuse.  

While the service records associated with the claims file do not specifically document the claimed in-service abuse, as noted above, where the stressor is within the category of personal assault, it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  See Patton, 12 Vet. App. at 281.  

In Patton, the Court stated that in two places, the VA Adjudication Procedure Manual M21-1, appeared to improperly require that the existence of an in-service stressor be shown by "the preponderance of the evidence" and held that any such requirement was inconsistent with the benefit of the doubt doctrine found in 38 U.S.C.A. § 5107(b).  Therefore, the evidence need only be in relative equipoise to prevail on the question of existence of the stressor.  Patton at 280.  

The Veteran has submitted statements from two fellow service members who each reported witnessing his reported in-service abuse.  The Board finds that these statements corroborate the claimed in-service abuse.  Importantly, as noted above, statements from fellow service members may corroborate the Veteran's account of a personal assault stressor.  See 38 C.F.R. § 3.304(f)(3).

Given the foregoing, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the three requirements for establishing service connection have been satisfied.  See 38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD is warranted.

Chronic Left Ear Infections and a Left Ear Tumor

As noted above, service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  

The Veteran asserts that he suffered a left ear infection during service, which resulted in a chronic ear infection.  He has claimed that his ear infection was contracted as a result of physical abuse during service.  In his January 2006 claim for service connection, the Veteran further reported that he had a left ear tumor surgically removed in January 1990.  He has claimed that his chronic left ear infections ultimately caused the development of this left ear tumor.  

Service treatment records reflect that, in his September 1968 Pre-Induction Report of Medical History, the Veteran denied any ear, nose, or throat trouble.  The medical examination performed that day reflects that clinical evaluation of the ears was normal.  A note dated January 7, 1969 reflects that the Veteran was to be seen at the RO for a hearing evaluation of his right ear.  The examiner noted that the Veteran had small exudate and external otitis of the left ear.  Two days later, he was evaluated in the ear, nose, and throat clinic, where he was evaluated for hearing loss.  No mention was made of his left ear infection.  

In December 1973, a private ear, nose, and throat physician, Dr. R.A.P., indicated that the Veteran had been seen in June 1971, at which time he had a normal left ear drum, which moved well.  Rinne test was positive, which was normal, and audiometric testing revealed a mild loss for the high frequencies.  The Veteran was again evaluated in December 1973, with the same findings as in June 1971.  

In September 1979, another private physician, Dr. W.M.B., reported that he had examined and treated the Veteran in February 1979, at which time the diagnosis was a polyp of the middle ear protruding through a perforation of the tympanic membrane superiorly in the left ear.  Dr. W.M.B. later corrected his statement, reporting that he had treated the Veteran in February 1969, as opposed to February 1979.  

A September 1979 record of VA treatment reflects that the Veteran complained of drainage, pain, and decreased hearing in both ears, left worse than right.  The assessment was recurrent otitis, left ear.  

In a February 1980 letter, a private physician, Dr. B.M.L., stated that the Veteran had been treated since November 1979, and had a history of recurring and persisting severe middle ear and external ear infections, particularly on the left side.  He added that the Veteran had undergone continuous treatment for this condition, which, apparently was acquired while the Veteran was in the military.  The following month, the Veteran submitted a statement from another physician, Dr. C.R., in which he indicated that the Veteran had been treated for recurrent infections of the left ear canal on several occasions since 1969.  In light of the statement from Dr. C.R., the RO asked this physician to advise VA of the exact dates the Veteran had been treated for otitis externa since 1969.  In April 1980, Dr. C.R. reported that the Veteran was seen for recurrent otitis externa in August 1972 and January 1980.  

On VA examination in May 1980, the examiner indicated that the Veteran had otitis externa secondary to a cholesteatoma in the attic with retraction with perforation in pars flaccida.  The examiner added that the Veteran needed an operation on his left ear.  

In correspondence dated in September 1980, Dr. B.M.L. reported that the Veteran had a cholesteatoma in the left ear which was secondary to chronic infection.  He opined that the Veteran's infection had initially occurred during service and had persisted since discharge.  

In a November 1983 substantive appeal, the Veteran reported that he had incurred a left ear infection during service, and still had the infection.  

Records of treatment from Dr. B.M.L., dated from September 1989 to March 2006 reflect that, in December 1989, the Veteran had a tympanomastoidectomy performed on the left ear.  In a December 2006 letter, Dr. B.M.L. opined that, as a result of an in-service injury, the Veteran had had chronic ear disease with loss of hearing in both ears.  He noted that the Veteran had undergone a tympanomastoidectomy surgery to correct the infection, which had been controlled.    

In a June 2009 letter, Dr. B.M.L. wrote that the Veteran had been his patient for many years, and that he had initially presented with chronic left ear disease, specifically, chronic otitis media with cholesteatoma.  Dr. B.M.L. clarified that the cholesteatoma was a tumor within the ear itself and that, as a consequence of the ear infections and the presence of the cholesteatoma, a modified radical tympanomastoidectomy was performed.  The therapy resulted in reconstruction of the middle ear, including the ear drum, and removal of the cholesteatoma.  Dr. B.M.L. reported that, post-operatively, the Veteran had continued to have problems, although not related to the presence of active infection, but, rather, due to resultant Meniere's disease.  Dr. B.M.L. opined that the Veteran was suffering from Meniere's disease directly and causally related to chronic ear disease that was corrected via a tympanomastoidectomy with removal of a cholesteatoma. 

During the January 2011 hearing, the Veteran testified that he had an ear infection during service and also sought treatment for bleeding and drainage from the left ear after service.  

The Veteran was afforded a VA examination to evaluate his claimed left ear disabilities in May 2011.  He asserted that, while he had lifelong hearing problems with his right ear, his left ear was normal prior to his military service.  He reported that he contracted an ear infection when his drill sergeant smashed his head into the mud.  The Veteran added that this ear infection persisted after service.  The examiner noted that the Veteran's reported trauma during boot camp included his drill instructors banging his head on lockers and grinding their boots into his ear.  

The examiner reviewed the Veteran's service treatment records, observing that his September 1968 Report of Medical History was positive for mumps, but negative for ear, nose, or throat trouble or hearing loss.  

In discussing his medical history, the Veteran reported that he awoke with an earache in his left ear around the first week of January 1969 and went to sick call two days later, at which time he had drainage from the left ear.  He was informed he had an ear infection and was given medication, although he reported that the medication did not seem to help and he was not allowed to return for medical care.  He added that he had a hearing test, about which he was told nothing, and was processed out of the military.  The Veteran noted that, after returning home, he saw Dr. W.M.B. after having blood on his pillow, who diagnosed him with an ear infection.  Shortly thereafter, the Veteran moved from Ohio to Kentucky, where he began seeing Dr. C.R.  He later transferred his care to Dr. B.M.L., and eventually underwent removal of a cholesteatoma in January 1990.  He denied any further ear infections in the 20 years following removal of the cholesteatoma.  

On examination, there was evidence of surgical reconstruction in the left middle ear.  There was no evidence of discharge from the mastoids, nor was there any evidence of a cholesteatoma.  The Veteran was wearing a left ear hearing aid.  No active disease was present and there were no infections of the middle ear.  There was Meniere's disease, tinnitus, and left ear hearing loss, but no other complications of ear disease.  The examiner indicated that no test results were available, and none were needed.  

The diagnoses following examination were long-standing left ear hearing loss, long-standing infections in the left ear, and status-post surgical treatment for cholesteatoma in the left ear.  

As regards the long-standing ear infections, the examiner observed that the Veteran's service treatment records revealed an in-service diagnosis of otitis externa.  She observed that this is an infection of the external ear canal and, as such, is a simple infection.  She noted that there was no documented infection of the middle ear, or, otitis media, during service.  The examiner added that she very closely questioned the Veteran regarding whether he returned for further medical care regarding his in-service ear infection, since he reported that his treatment did not help, but the Veteran clearly stated over and over again that he was not allowed to return for further care.  Despite this report, the examiner observed that the Veteran presented to the clinic for his ear infection on January 7, 1969 and then returned for an ear, nose, and throat consultation two days later, at which time he could have complained that his ear infection was no better, but he made no such complaint.  The examiner acknowledged that it was possible that some of the Veteran's memories of the in-service events were not clear, but that otitis externa, treated correctly, was not of sufficient nature to lead to lifelong otitis media and hearing loss and a cholesteatoma, with or without abuse by the Veteran's drill instructor.  

The examiner added that the Veteran's currently diagnosed left ear disorders did not include chronic infection, since this condition was resolved.  She nevertheless noted that the remote history of chronic infection was not a congenital defect or disease, since there was no indication that there was any infection prior to military service.  She added that the history of chronic infection did not pre-exist service, and opined that it was less likely than not that the Veteran's remote history of chronic left ear infection increased in severity during active service beyond the natural progression of the condition, or was subject to a super-imposed injury or disease during service, to include the claimed physical abuse or the in-service ear infection.  She later also opined that the remote history of chronic infection was not caused by or the result of or aggravated beyond its natural progression due to any in-service incident, to include the claimed physical abuse or in-service ear infection.  

The examiner concluded by noting that the Veteran's persistent ear infections and a tumor (cholesteatoma) had resolved.  She opined that it was less likely than not that these conditions, now resolved, were caused by or the result of or directly related to his in-service treatment for external otitis, claimed in-service physical abuse, or any other incident of military service.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for chronic left ear infections and a left ear tumor is not warranted.  

In this regard, there is no medical evidence of current left ear infections or a left ear tumor.  Rather, the medical evidence of record reflects that the Veteran underwent a tympanomastoidectomy on the left ear in December 1989 to correct his left ear infections.  In his December 2006 letter, Dr. B.M.L. stated that the Veteran had had chronic ear disease, but also reported that the surgery had controlled the infection (suggesting that such infection was resolved subsequent to the surgery).  In his June 2009 correspondence, Dr. B.M.L. clarified that the Veteran underwent the tympanomastoidectomy because of his ear infections and cholesteatoma.  He noted that the cholesteatoma had been removed and, while the Veteran continued to have problems post-operatively, such problems were not related to the presence of active infection, but, rather, were due to resultant Meniere's disease.  The physician went on to note that the Veteran's chronic ear disease had been corrected via the tympanomastoidectomy with removal of a cholesteatoma.  

Significantly, during the May 2011 VA examination, the Veteran himself denied any further ear infections in the 20 years following removal of the cholesteatoma.  The examiner observed that there was no evidence of a cholesteatoma nor were there any infections of the middle ear.  She went on to note that the Veteran's currently diagnosed left ear disorders did not include chronic infection, as this condition was resolved.  She added that, in addition to his persistent ear infections, his left ear tumor (cholesteatoma) had also resolved.  

The Board has considered the findings of chronic left ear infections and a left ear tumor prior to the Veteran's December 1989 surgery.  However, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

 In this case, the Veteran filed his request to reopen a claim for service connection for left ear infections and his claim for service connection for a left ear tumor in January 2006.  The evidence of chronic left ear infections and a left ear tumor 16 years prior to the date of his current claim cannot satisfy the requirement of a current disability.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for chronic left ear infections and a left ear tumor must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

While the Veteran has asserted that his left ear tumor is secondary to his chronic left ear infections, as the decision herein denies service connection for chronic left ear infections, the claim for service connection for a left ear tumor, as secondary to chronic left ear infections, is without legal merit.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Regardless, in the absence of evidence of a current left ear tumor, service connection is not warranted under any potentially applicable theory of entitlement.  

Based on the foregoing, the claims for service connection for chronic left ear infections and a left ear tumor must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met in regard to either claim.    



ORDER

Service connection for PTSD is granted.  

Service connection for chronic left ear infections is denied.

Service connection for a left ear tumor, to include as secondary to chronic left ear infections, is denied.  


REMAND

Unfortunately, the claims file reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

In March 2011, the Board remanded the claims on appeal, in part, to afford the Veteran a VA examination by an ear, nose, and throat specialist.  The examiner was asked to provide opinions regarding the following questions:  (1) whether the Veteran's currently diagnosed left ear disorders, to include hearing loss, are congenital defects/diseases; and, if so, whether the congenital defects/diseases increased in severity during active service beyond the natural progress of the condition(s) and/or were subject to a superimposed injury or disease during service, to include claimed physical abuse by the Veteran's drill sergeant or in-service ear infection; (2) whether the Veteran's currently diagnosed left ear disorders, to include left ear hearing loss, pre-existed his military service, and if so, whether it is at least as likely as not that any such pre-existing left ear condition was aggravated beyond the natural progression of the disease due to any in-service incident, to include claimed physical abuse by his drill sergeant or in-service ear infection; and (3) whether it is at least as likely as not that the Veteran's current chronic left ear problems, to include hearing loss, are directly related to his in-service treatment for external otitis, claimed in service physical abuse or any other incident of his military service.  The examiner was instructed to provide a complete rationale for any opinion given, resolving any conflicting medical opinions rendered, specifically those of the service treatment records finding congenital hearing loss, lay testimony describing the Veteran's left ear symptomatology right after his military service and the various opinions proffered by Dr. B.M.L., Dr. I.F.W., Dr. W.M.B., and Dr. R.A.P.  

As discussed above, the Veteran underwent VA examination in May 2011.  The examiner reviewed the Veteran's service treatment records, observing that his September 1968 Report of Medical History was positive for mumps, but negative for ear, nose, or throat trouble or hearing loss.  On examination in September 1968, his hearing was recorded as normal through 4000 Hertz, but, the examiner added, this was inconsistent with the audiogram taken that date.  She indicated that the audiogram revealed moderate to severe hearing loss in the right ear and possible low frequency hearing loss in the left ear.  She noted that this hearing loss in the left ear could be interpreted as an early Meniere's disease pattern.  She added that the Veteran also had a high frequency hearing loss pattern in the left ear.  The examiner then discussed the Veteran's January 1969 ear, nose, and throat consultation, at which time he reported that he had had hearing loss all of his life.  Testing revealed marked hearing loss, and the physician indicated that he did not understand as the induction audio otologic examination was normal.  The diagnoses were left ear mixed hearing loss and right ear severe deafness, and the Veteran was found unfit for induction or retention.  The VA examiner commented that, based on the audiogram, she believed the physician who evaluated the Veteran in January 1969 was unclear as to why the Veteran was shown to have normal hearing on his entrance physical examination, when the audiogram so clearly showed hearing loss in both ears.  

At the time of the May 2011 VA examination, the Veteran discussed his medical history, and conceded that he had right ear hearing loss which began in the 3rd or 4th grade, when he had the mumps.  He added that his left ear was perfect, and he relied on his left ear after losing his right ear hearing.  He stated that he entered the military as a draftee in December 1968 and told the individuals at the processing station that he had trouble hearing, and he was advised to tell his drill instructor about his problem.  The Veteran reported that he did tell his drill instructor about his hearing problem, and began to suffer physical abuse.  

The VA examiner noted that the Veteran described his left ear hearing loss as beginning suddenly, at the time of his in-service ear infection, and progressing slowly since that time.  He reported that he first experienced balance and gait problems with vertigo around 1980, although he was not formally diagnosed with Meniere's disease until 1987.  The examiner observed that the Veteran's history of in-service noise exposure was comprised of short-term exposure in the rifle range during his short time in boot camp and he had no history of occupational or recreational noise exposure.  

On examination, there was evidence of surgical reconstruction in the left middle ear.  The Veteran was wearing a left ear hearing aid.  There was Meniere's disease, tinnitus, and left ear hearing loss, but no other complications of ear disease.  The examiner indicated that no test results were available, and none were needed.  

The diagnoses following examination were long-standing left ear hearing loss, long-standing infections in the left ear, and status-post surgical treatment for cholesteatoma in the left ear.  The examiner observed that the Veteran contended, very sincerely, that his left ear was "perfect" at the time of his entry into service, and it was his in-service abuse which caused the subsequent problems in his left ear.  She also noted that he stated to her that he had reported his hearing condition to the military personnel at the processing center on his entry into service; however, the examiner observed that the Veteran clearly marked "negative" to ear, nose, or throat trouble and hearing loss on his September 1968 Report of Medical History at entry into service.  She added that, despite the Veteran's report that his left ear hearing was "perfect" at entry into service, such was not the case, as demonstrated by the objective evidence of record, specifically, the September 1968 audiogram.  The examiner reiterated that the audiogram revealed a possible low frequency hearing loss (which could be interpreted as an early Meniere's disease pattern) as well as a high frequency hearing loss pattern.  Thus, the examiner stated that it appeared that, at the time of entry into service, the Veteran already had the very specific left ear hearing loss pattern which was later confirmed in his diagnosis of Meniere's disease.  She added that there was a simple explanation for the Veteran's assertion that his left ear hearing was perfect at entry into service; specifically, a person who loses a sense does not experience that sense as a blankness or void, but simply loses the perception entirely.  She stated that nothing replaces hearing when it is lost, so it was highly likely that the Veteran thought he had perfect hearing in his left ear, and was unaware that he could not hear things in his left ear.  As such, she concluded that one could believe the Veteran's statement that his hearing was "perfect" and also believe the audiogram, that it was not.  

Based on the objective evidence of record, the VA examiner opined that the Veteran's hearing loss existed prior to enlistment.  She added that, for his in-service abuse, however heinous, to have caused his hearing loss so precipitously, he would have needed to have serious physical injury which would have been noticeable to the point of requiring serious medical care.  She observed that such physical trauma and injury was not seen in the Veteran during service.  

The examiner opined that the Veteran's currently diagnosed left ear disorder, including hearing loss, was a congenital disease which was more likely than not secondary to Meniere's disease.  She also opined that it was less likely than not that the Veteran's congenital Meniere's disease did not increase in severity during active service beyond the natural progression of the condition, and was not subject to a super-imposed injury during service, to include the claimed physical abuse or in-service ear infection.  

The examiner further opined that the Veteran's currently diagnosed left ear hearing loss, pre-existed military service and was not caused by or the result of or aggravated beyond its natural progression due to any in-service incident, to include the claimed physical abuse or in-service ear infection.  She also opined that it was less likely than not that the Veteran's left ear hearing loss was caused by or the result of or directly related to his in-service treatment for external otitis, claimed in-service physical abuse, or any other incident of military service, since his left ear hearing loss was more likely than not caused by Meniere's disease which was already present as a condition which existed prior to enlistment.  

The examiner added that she had provided a complete rationale for all opinions given, without resorting to speculation, and resolving any conflicting medical opinions rendered, specifically those of the service treatment records finding congenital hearing loss, lay testimony describing the Veteran's left ear symptomatology right after his military service and the various opinions proffered by Dr. B.M.L., Dr. I.F.W., Dr. W.M.B., and Dr. R.A.P.  While she did discuss, in detail, the Veteran's service treatment records, and noted that the claims file included December 2006 and June 2009 opinion letters from Dr. B.M.L., in providing the rationale for her opinion, the VA examiner did not address the opinions from Dr. B.M.L.  Notably, in December 2006, Dr. B.M.L. stated that, as a result of an in-service injury, the Veteran had hearing loss in both ears.  More recently, in June 2009, Dr. B.M.L. opined that all of the Veteran's left ear conditions, including hearing loss, were directly and causally related to the ear infections that the Veteran sustained in the course of his military service.  Additionally, in December 1973, Dr. R.A.P. opined that it was perfectly possible that the Veteran's left ear hearing loss and tinnitus were caused by his exposure to gun fire.  The May 2011 VA examiner did not consider or address the December 1973 opinion.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Board finds that the claims file should be returned to the May 2011 VA examiner for a supplemental opinion which clearly addresses the pertinent private medical opinions of record.  See Stegall, 11 Vet. App. at 271.  

Moreover, because VA undertook to provide a VA examination to evaluate the claimed left ear disabilities, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The May 2011 VA examiner indicated that the Veteran had no occupational noise exposure; however, the claims file includes an October 1991 Report of Physical Condition completed by Dr. B.M.L. for the Railroad Retirement Board, in which he noted that the Veteran had severe left ear hearing loss and longstanding noise exposure from his work on the railroad.  He also diagnosed the Veteran with Meniere's disease secondary to noise exposure.  In rendering her opinion, the VA examiner should consider and address the Veteran's history of occupational noise exposure and the October 1991 opinion of Dr. B.M.L. regarding the etiology of Meniere's disease.  Further, during the May 2009 DRO hearing, the Veteran's representative asserted that the Veteran incurred left ear hearing loss as a result of his tympanomastoidectomy surgery.  The VA examiner should consider and address this assertion as well.  

Further, the Board notes that, specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  If, on remand, it is determined that the Veteran has current left ear hearing loss which was incurred in or aggravated by service, or is related to a service-connected disability, the AMC/RO should ensure that any necessary development, including audiometric testing to determine the presence of a hearing loss disability as defined by 38 C.F.R. § 3.385, is accomplished.  

Additionally, the record reflects that there is outstanding medical evidence which is potentially pertinent to the claims remaining on appeal.  

In this regard, the May 2011 VA examiner indicated that she had reviewed the Veteran's electronic medical records from the Cincinnati VAMC and Vista Web.  The Board notes that, at the time of the April 2011 VA PTSD examination, the VA examiner also reviewed the electronic VA medical records.  The April 2011 VA examiner noted that the VA medical records did not include any mental health records.  During the April 2011 VA PTSD examination, the Veteran reported that he did not receive medical care and medications through VA, and went on to describe treatment with a private psychiatrist and psychologist.  Nevertheless, it is not clear that the Veteran was reporting that he did not receive any medical care and medications from VA, or only that he did not receive any medical care and medications for his PTSD from VA.  The only VA treatment record currently associated with the claims file is dated in September 1979.  

As any records of VA treatment since September 1979 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, during the April 2011 VA PTSD examination, the Veteran reported that he had worked for the railroad as an inspector off and on for 17 years.  He stated that he retired due to his hearing and Meniere's disease.  As noted above, in October 1991, Dr. B.M.L. completed a form for the Railroad Retirement Board.  The physician opined that the Veteran was permanently and totally disabled secondary to Meniere's disease from noise exposure.  Despite the foregoing, no records from the Railroad Retirement Board have been associated with the claims file.  The Railroad Retirement Board is an independent agency in the executive branch of the Federal government.  In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Hence, the AMC/RO should attempt to obtain any outstanding pertinent records from the Railroad Retirement Board.

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In his June 2009 letter, Dr. B.M.L. reported that the Veteran had been a patient in his office for many years.  The most recent treatment records from Dr. B.M.L. currently associated with the claims file are dated in March 2006.  The June 2009 correspondence suggests that more recent treatment records from this physician may be available.  Additionally, while the record reflects that the Veteran underwent left tympanomastoidectomy surgery in December 1989 or January 1990, the actual records from the surgery itself are not currently associated with the claims file.  On remand, the AMC/RO should attempt to obtain the operative report and any associated records regarding this surgery.  

Finally, the record raises the claim of entitlement to service connection for left ear hearing loss as secondary to Meniere's syndrome.  As such, the Board finds that the claim for service connection for left ear hearing loss is inextricably intertwined with the claim for Meniere's syndrome and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left ear hearing loss and/or Meniere's syndrome.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any records of treatment from the Cincinnati VAMC (dated since September 1979), any records of treatment from Dr. B.M.L. (dated since March 2006), and the operative report, and any associated records, regarding the Veteran's December 1989 or January 1990 tympanomastoidectomy surgery.

2.  Obtain from the Railroad Retirement Board a copy of any decision regarding the Veteran's claim for disability and/or retirement benefits pertinent to the claims remaining on appeal, as well as copies of all medical records underlying those determinations.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the May 2011 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Based on the evidence of record, to include any history of occupational noise exposure, the examiner should provide opinions responsive to the following questions:  

(1) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and/or Meniere's disease, are congenital defects/diseases; and, if so, whether the congenital defects/diseases increased in severity during active service beyond the natural progress of the condition(s) and/or were subject to a superimposed injury or disease during service, to include claimed physical abuse by the Veteran's drill sergeant or an in-service ear infection.   

(2) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and/or Meniere's disease, pre-existed his military service, and if so, whether it is at least as likely as not (50 percent or greater probability) that any such pre-existing left ear hearing loss and/or Meniere's disease was aggravated beyond the natural progression of the disease due to any in-service incident, to include claimed physical abuse by his drill sergeant or in-service incurred ear infection.  

(3) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and/or Meniere's disease are directly related to his in-service treatment for external otitis, claimed in service physical abuse or any other incident of his military service.  

If the VA examiner determines that the Veteran's Meniere's disease increased in severity during active service beyond its natural progression due to an in-service event, or is otherwise related to service, she should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss was caused or aggravated by Meniere's disease.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's December 1989 tympanomastoidectomy surgery was the result of a service-related disease or injury, and, if so, whether such surgery resulted in his current left ear hearing loss.  

In rendering the requested opinions, the VA examiner must consider and address the pertinent private medical opinions of record, in particular, the December 1973 opinion from Dr. R.A.P. and the December 2006 and June 2009 opinions from Dr. B.M.L. (discussed above).  The examiner should also consider and address the October 1991 record from Dr. B.M.L., diagnosing the Veteran with Meniere's disease secondary to noise exposure.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any necessary audiometric testing to determine the presence of a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385), re-adjudicate the claims remaining on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


